Citation Nr: 0119250	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  98-13 900A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Evaluation of service-connected recurrent subluxation of the 
right ankle, with degenerative/post-traumatic arthritic 
changes, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active service from September 1989 to January 
1997.  

The matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
RO which, in pertinent part, granted service connection for a 
right ankle disorder, and assigned a noncompensable 
disability evaluation.  As the veteran's appeal was initiated 
following an original award, the rating issue on appeal is 
not the result of a claim for "increased" entitlement, 
rather one involving the propriety of the original evaluation 
assigned.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

A personal hearing was conducted before a hearing officer at 
the RO in October 1998, and an October 1998 rating decision 
(which implemented the hearing officer's decision) granted a 
10 percent evaluation for the veteran's right ankle disorder 
characterized as chronic subluxation of the right ankle.  

In January 2000, the Board denied the claim of service 
connection for bilateral hearing loss, and remanded the right 
ankle claim for increase.  The requested development was 
completed in June 2000, the RO recharacterized the right 
ankle disorder to include degenerative/post-traumatic 
arthritic changes, and the matter is now ready for appellate 
review.  

As noted above, the veteran's claim of entitlement to service 
connection for hearing loss was denied by the Board in 
January 2000.  The veteran's representative has argued in a 
May 2001 written argument that the bilateral hearing loss 
matter should be remanded by the Board for consideration of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  The issue is no longer on appeal 
to the Board.  This matter is referred to the RO for the 
appropriate action.  


FINDINGS OF FACT  

1.  VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  

2.  Service-connected right ankle disability is manifested by 
reports of a constant dull pain, easy straining and 
occasional swelling.  Dorsiflexion is to 20 degrees and 
plantar flexion is to 45 degrees.  

3.  There is no painful motion, edema, effusion, instability, 
weakness, tenderness, redness, heat, abnormal movements, 
crepitus, or guarding of movement of the right ankle.  X-rays 
show arthritic changes.  


CONCLUSION OF LAW

The criteria for more than a 10 percent evaluation for 
service-connected right ankle recurrent subluxation, with 
degenerative/post-traumatic arthritic changes, are not met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.321, 4.7, 4.20, 4.40, 4.45 and 
Part 4, Diagnostic Codes 5271 and 5284 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that the duty to assist has been 
adequately discharged by VA with respect to the issues 
addressed herein.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
veteran has been provided adequate VA joints examinations, 
most recently in June 2000.  The notice provisions of the 
Veterans Claims Assistance Act of 2000 have also been met.  
In the statement of the case and supplemental statements of 
the case provided to the veteran, he was advised of 
regulatory provisions pertaining to the claim for an 
increased rating and, thus, the evidence necessary to 
substantiate his claim.  In February 2000, the veteran 
replied that he had no further evidence to submit in support 
of his claim on appeal.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  When making 
determinations as to the appropriate rating to be assigned, 
VA must take into account his entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  In cases such as the one at 
hand, however, where entitlement to compensation already has 
been established and the appropriateness of the current 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran asserts that he is entitled to an increased 
rating due to constant right ankle soreness, swelling, pain, 
and a history of easy sprains, which has limited his ability 
to participate in recreational sports and jogging.  

On VA examination in June 1997, the veteran reported 
occasional right ankle popping out of joint, laxity, easy 
spraining, and lateral slipping, without any actual 
dislocation.  The examiner found some slight puffiness on the 
right lateral malleolus, with no tenderness.  The examiner 
noted a "suggestion of laxity" upon moving the foot over 
the ankle.  However, the veteran had excellent strength with 
range of motion of 20 degrees dorsiflexion and 30 degrees of 
plantar flexion, bilaterally.  He also had a normal gait.  X-
ray studies of the right ankle were negative at that time.  
The diagnosis was subluxation, recurrent, right ankle.  The 
examiner also noted that regarding "DeLuca" factors, there 
was no pertinent right ankle abnormality, and that he was 
unable to further comment without the resort of speculation.  

Private treatment records, dated in both October 1997 and 
June 1999, were received, and show treatment in October 1997 
for right ankle pain.  Treatment records of June 1999 regard 
disorders not pertinent to the claim on appeal.  

On VA (fee basis) examination in June 2000, the veteran 
reported a history of constant dull right ankle pain, 
occasional swelling, and easy strains.  He denied any 
weakness, stiffness, heat, or redness.  The veteran indicated 
that there really hadn't been any flare-ups, as he had 
learned what physical activities to avoid so as to limit 
those symptoms, including no running or recreational sports.  
The veteran denied any prior right ankle surgery, 
dislocation, or inflammatory arthritis, although he indicated 
that his ankle bothered him and impaired him in his work-
related climbing activities.  Dorsiflexion of the right ankle 
was to 20 degrees, plantar flexion was to 45 degrees, with 
notation that these represented normal ranges of motion in 
both dorsiflexion and plantar flexion.  There was no 
significant pain, no fatigue, weakness, or lack of endurance.  
The examiner found that there was no painful motion, edema, 
effusion, instability, weakness, tenderness, redness, heat, 
abnormal movements, crepitus, or guarding of movement.  The 
right ankle appeared to be slightly larger than the left.  
Right ankle weight-bearing testing was good, gait was normal, 
with no ankylosis, and no shortening.  X-ray studies revealed 
degenerative or post-traumatic arthritic changes of the right 
ankle joint, with a bone fragment in the anterior joint 
compartment.  The diagnosis was, recurrent subluxation of the 
right ankle, with degenerative or post-traumatic arthritic 
change of the right ankle, with chronic residuals of swelling 
and recurrent sprains.  The examiner made a notation that 
there was normal eversion and inversion of the ankle, with no 
laxity in the right ankle when compared to the normal left 
ankle, and no functional loss seen on examination, including 
no excess fatigability, incoordination, or weakened movement 
with repetitive movement of the ankle.  

Limitation of motion of the ankle is rated under Diagnostic 
Code 5271, which allows for a 10 percent rating for moderate 
limitation of motion; marked limitation of motion is given a 
20 percent (maximum) rating. The veteran's right ankle 
disorder is also evaluation based upon the injury to the foot 
under Diagnostic Code 5284.  Under Diagnostic Code 5284, 
moderate foot injuries warrant a 10 percent evaluation, if 
moderately severe, a 20 percent evaluation is appropriate, 
and if severe, then a 30 percent evaluation is allowed.  
38 C.F.R. § 4.71a.   

Degenerative or traumatic arthritis is rated in accordance 
with the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003 (2000).  However, arthritis established by X-ray 
findings is also rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added, under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a Diagnostic Code 5003.  

Normal range of ankle motion is dorsiflexion to 20 degrees 
and plantar flexion to 45 degrees. 38 C.F.R. § 4.71, Plate II 
(2000).

Additionally, since the veteran's right ankle disorder is 
evaluated under diagnostic codes which provide for ratings 
based on limitation of motion, the evaluation assigned for 
such disability must take into account the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
DeLuca v. Brown, 8 Vet. App. 202 (1995) in the evaluation of 
these disabilities.  However, evaluations of the same 
disability under various diagnoses is to be avoided.  
Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system 
for their evaluation. The evaluation of the same 
manifestation under different diagnoses is to be avoided. 38 
C.F.R. § 4.14.  

As the veteran has neither limitation of motion nor painful 
motion of the right ankle on VA examination in June 2000, the 
criteria for an evaluation in excess of 10 percent, which 
would represent marked limitation of motion, are not met 
under Diagnostic Code 5271.  Additionally, while some 
painless limitation of motion of plantar flexion (with full 
dorsiflexion) was noted on VA examination in June 1997, the 
remaining findings noted at that time show impairment which 
is not greater than that which is already contemplated by a 
10 percent rating for moderate limitation of motion of the 
right ankle.  That is, the examiner found no tenderness, and 
excellent strength, 20 degrees of dorsiflexion, and only an 
suggestion of laxity upon moving the foot over the ankle, 
with slight puffiness, and noted that "per DeLuca", there 
was no pertinent abnormality.  The Board is unable to find 
that the criteria for marked limited of motion (under 
Diagnostic Code 5271) or severe foot injury (under Diagnostic 
Code 5284) are more closely approximated when considering the 
veteran's complaints, physical manifestations, and functional 
limitations.  More recently, on VA fee basis examination in 
June 2000, as noted above, there was no limitation of motion.  
The findings of dorsiflexion and plantar flexion are normal, 
as defined in 38 C.F.R. § 4.71 (2000). There was normal 
eversion and inversion of the ankle, with no laxity in the 
right ankle when compared to the normal left ankle.  
Additionally, there was no finding of weakness or fatigue, 
and the examiner stated that there was no functional loss 
seen on examination, including no excess fatigability, 
incoordination or weakened movement with repetitive movement 
of the ankle.  The criteria for an evaluation in excess of 10 
percent are not demonstrated by the findings noted on VA 
examinations in June 1997 and June 2000, nor on private 
treatment in October 1997, which indicated ankle pain.  

It is also noted that an evaluation in excess of 10 percent 
is not warranted pursuant to Diagnostic Code 5270 because the 
veteran's right ankle is not shown to be ankylosed.  38 
C.F.R. Part 4, DC 5270 (2000).  

If a disability at issue is of musculoskeletal in nature or 
origin, then VA may, in addition to applying the regular 
scheduler criteria, consider granting a higher rating for 
functional impairment caused by pain, limited or excess 
movement, weakness, excess fatigability, or incoordination-
assuming these factors are not already contemplated by the 
governing rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Again, 
without a showing of any pain on motion, weakness, excess 
fatigability or incoordination on repeated VA and private 
examination, the criteria for an evaluation in excess of 10 
percent are not met, even with all due consideration given to 
38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca v. Brown, 
8 Vet. App. at 204-7.  

The Board has also considered the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1). This 
regulation is for application in exceptional cases where the 
schedular evaluations are found to be adequate. The governing 
norm is a "finding that the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards".  The veteran's right ankle 
disorder is shown to have required treatment in October 1997 
only.  He has not had to undergo any surgery, and there is no 
indication in the record that the veteran's right ankle has 
resulted in any hospitalization.  Additionally, marked 
interference with employment, i.e., which is beyond what is 
contemplated by the rating criteria, is also not shown.  In 
this regard, while the veteran maintains that his right ankle 
disorder interferes with his climbing duties as part of his 
job, there is no evidence that he has been unable to work or 
missed prolonged periods of time due to his right ankle 
disorder.  Under these circumstances, the Board concludes 
that neither the veteran's statements nor the clinical 
evidence indicates that his right ankle disorder warrants the 
assignment of an extraschedular evaluation.  



ORDER

The claim for an evaluation in excess of 10 percent for 
service-connected right ankle recurrent subluxation with 
degenerative/post-traumatic arthritic changes, is denied.  



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

